            Case 1:18-bk-10844              Doc 60 Filed 07/24/19 Entered 07/25/19 00:28:34                               Desc
                                          Imaged Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 District of Rhode Island
In re:                                                                                                     Case No. 18-10844-DF
Sebastiao C Bedame                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0103-1                  User: holly2                       Page 1 of 1                          Date Rcvd: Jul 22, 2019
                                      Form ID: pdfdoc                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 24, 2019.
db             +Sebastiao C Bedame,    280 Weeden Street,   Pawtucket, RI 02860-1829
cr              BANK OF AMERICA, N.A.,    P.O. Box 31785,   TAMPA, FL 33631-3785
assignor       +CONSUMER PORTFOLIO SERVICES, INC.,    19500 JAMBOREE ROAD,   IRVINE, CA 92612-2411

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
assignee        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jul 22 2019 18:53:01
                 Portfolio Recovery Associates, LLC,   PO Box 41067,   Norfolk, VA 23541
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jul 22 2019 18:40:24
                 PRA Receivables Management LLC,   PO Box 41067,   Norfolk, VA 23541-1067
                                                                                            TOTAL: 2

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 22, 2019 at the address(es) listed below:
              Gary L. Donahue   ustpregion01.pr.ecf@usdoj.gov
              Jack D. Pitts   on behalf of Debtor Sebastiao C Bedame pittsburnslaw@pittsburnslaw.necoxmail.com
              John Boyajian    mail@13ritrustee.com, martha@bhrlaw.com
              Joseph Dolben    on behalf of Creditor   Bank America, N.A. jdolben@mlg-defaultlaw.com,
               yfrails@mlg-defaultlaw.com;rdesrosiers@mlg-defaultlaw.com;jmora@mlg-defaultlaw.com
                                                                                            TOTAL: 4
Case 1:18-bk-10844     Doc 60 Filed 07/24/19 Entered 07/25/19 00:28:34   Desc
                     Imaged Certificate of Notice Page 2 of 3
Case 1:18-bk-10844       Doc 60 Filed 07/24/19 Entered 07/25/19 00:28:34                   Desc
                       Imaged Certificate of Notice Page 3 of 3




DATED: July 22, 2019



                                       CERTIFICATION

        I, the undersigned, hereby certify that a true and accurate copy of the Debtor’s Motion on
July 22, 2019, was served:


 electronically, to:
John Boyajian
mail@13ritrustee.com, martha@bhrlaw.com

Joseph Dolben on behalf of Creditor Bank America, N.A.
jdolben@mlg-defaultlaw.com, yfrails@mlg-defaultlaw.com;rdesrosiers@mlg-defaultlaw.com

Gary L. Donahue
ustpregion01.pr.ecf@usdoj.gov

Jack D. Pitts on behalf of Debtor Sebastiao C Bedame pittsburnslaw@pittsburnslaw.necoxmail.com



 and all the following creditors, by US Mail, postage prepaid.


NONE
                                                     /s/ Jack D. Pitts
